ORDER
PER CURIAM.
Werner Enterprises, Inc. (hereinafter “Employer”), appeals from the final award of the Labor and Industrial Relations Commission (hereinafter “Commission”) affirming the award of the Administrative Law Judge (hereinafter “ALJ”). Employer contends the Commission erred in finding Thomas Mulrooney (hereinafter “Employee”) permanently and totally disabled because medical evidence showed that Employee could engage in sedentary work,- and therefore, the Commission’s decision *63was not supported by substantial and competent evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).